Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12 and 14-17 have been canceled.  Claims 1-11, 13, 18-20 and newly presented claim 21  and species A only, are still at issue and are present for examination.
All other species remain withdrawn as drawn to non-elected invention.
Applicants' arguments filed on  5/30/22 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-10, 18-19 and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Wydau (cited previously) according to previous office action. 
In traversal of this rejection, applicant has narrowed down the scope of the claims to a method of use of Lactococcus lactis species and argues the following:
(1) Instantly amended claims are directed to a method of utilizing a Lactococcus lactis (L. lactis) strain that is transformable through natural competence. Wydau fails to teach/disclose utilizing such transformable strain for integration of an exogenous DNA  in its growth medium into its strain(s) and selecting a strain which has integrated exogenous DNA into its genome as recited in claim 1. Wydau merely teaches about identification of ComX and its role in regulation of late competence genes in various L. lactis strains. No place in Wydau, experiments evaluating natural competence and conditions appropriate to conduct such evaluation are reported or suggested.
(2) the examiner has failed to consider Ercan (2015), cited in the IDS, which about 9 years after Wydau, reports the failure to transform L. lactis KF147 strain with plasmid DNA even though the complete competence gene set was activated. Ercan further teaches that the functionality of the competence system and natural transformation in L. Lactis have not been experimentally validated.
Therefore, by reading the prior art, it is apparent that one of ordinary skill would not have had any expectation of success in demonstrating natural competence in Lactococcus lactis strains as instantly achieved, and hence instant rejection should be withdrawn.
These arguments were fully considered but were found unpersuasive.
In response to applicant’s first argument, instant rejection has been changed to a 103 rejection. Hence, Wydau does not need to experimentally show what it reasonably predicts about the behavior of ComX gene optionally together with cin-box and dprA genes. The fact that  Wydau unambiguously teaches the role of ComX, in regulation of late competence genes in all strains of L. lactis and in view of the fact that it reports about consistent presence of  ComX gene (in all strains) optionally with cin-box (in all strains) and dprA genes (in  many strains ) observed and tested is adequate to motivate one of ordinary skill in the art to attempt natural competence induction of L. Lactis cells utilizing ComX alone or preferably with dprA and cin-box genes. This is because  performing such experiments were fully established in the prior art,  prior to this application. 
With respect to applicant’s second argument, it should be noted that a thorough review of prior art indicates that among the subspecies of L. Lactis there are strains in which some of genes involved in inducing natural competence are partially or totally deleted/inactivated. Therefore, in establishing a fact in this field of study, one must always refer to the same identical strain.
 As applicant is aware, KF147 strain of Ercan is different than the strains taught by Wydau. Further, Ercan fails to mention whether it also additionally activated at least one of dprA and cin-box genes in its KF147 strain. Hence, a single study such as that of Ercan, which has been done on a totally different strain of L. Lactis than Wydau’s, which also lacks dprA and cin-box genes (or activation thereof), fails to discourage one of ordinary skill  to attempt importing exogenous DNA into the strains of Wydau.
 Further, it should  be pointed that,  Wydau (consistent with the state of numerous articles in the prior art, see for example US patent No. 9,340,585, 5/2016, see under “Background of the invention”),  by identifying the positive and unquestionable role of ComX gene optionally in cooperation with dprA and cin-box genes, at first glance, has also already identified L. lactis strains that are inherently transformable through natural competence (i.e. those that carry intact ComX, dprA and cin-box genes) and can easily import exogenous DNA into such strains wherein said ComX, cin-box and dprA genes are induced with a reasonable expectation of success based on the knowledge in the prior art, before the effective filing of this application.
Therefore, considering the explanations provided above, in addition to those provided previously, the examiner believes that the teachings of Wydau as whole, remain to render this invention obvious.
  Finally, with regards to newly added generic claim 21, the means through which the transformable L. lactis strain of claim 1 is prepared, does not affect the scope of the instantly elected invention which is directed to a method of use of said strain and not a method of preparation of said strain or the strain itself and hence, said claim is also subject to this rejection.
It should finally be noted that the US patent cited above is not part of this rejection and is merely cited to show the state of prior art regarding the role of ComX gene in L. Lactis natural competence.
Claim(s) 11 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Wydau (cited previously) according to previous office action. 
In traversal of this rejection applicant indicates that Malphettes in [0091] merely teaches about compositions and methods that protect against osmotic stress and in [0150] of said patent, L. lactis is mentioned among the list of exemplary bacterial cells  that may be transformed with a DNA of the invention. Said reference does not teach or suggest a method of use of a transformable through natural competence of L. lactis as recited in claim 1 and hence, this rejection should also be withdrawn.
This argument was also fully considered but was found unpersuasive because instant rejection is a 103 rejection and not a 102. Therefore, once again, Malphettes does not need to explicitly teach transformation by natural competence of L. lactis and a method of use thereof in a medium comprising glycerol or its derivatives. Said reference is basically cited to show that the prior art was aware of the role of glycerol and its derivatives as an osmo-protectant in cell culture, before the effective filing of this invention.
With respect to other features of instant claim 1 and the strains and other products utilized, said arguments have already been addressed above.
Finally, reasons for combining Wydau with Malphettes were elaborated previously and remain the same and can be reviewed in the previous office action.
Therefore, once again, this rejection is maintained.
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/           Primary Examiner, Art Unit 1651